DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 04/15/2021.  Claims 1-7, 9-10, 12-17, 19-20, 22, and 24-29 are still pending in the application.

Information Disclosure Statement
The information disclosure statements filed 01/15/2021, 02/02/2021, 03/09/2021, and 04/15/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Terminal Disclaimer
The terminal disclaimers filed on 04/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent numbers 10,440,725 and 9,814,058 have been reviewed and are accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-7, 9-10, 12-17, 19-20, 22, and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art in the prosecution history, considered individually or in combination, appears to fail to fairly or suggest a claimed invention comprising, among other limitations, novel and receiving control information in a control information portion of the subframe that is subsequent to the reference signal portion of the subframe, wherein a duration of the reference signal portion is less than a duration of a full symbol in the subframe," as recited in group claims 1-6; "receiving, via the transceiver, control information in a control information portion of the subframe that is subsequent to the reference signal portion of the subframe; and  transmitting, via the transceiver, ACK/NACK information in an ACK portion of the subframe that is subsequent to the data portion," as recited in group claims 7, 9-10, 12, 25, 19-20, 22, 24, and 29; and "means for receiving control information in a control information portion of the subframe that is subsequent to the reference signal portion of the subframe; and means for receiving data information in a data portion of the subframe, wherein the data information in the data portion of the subframe is scheduled in the control information portion of the subframe," as recited in group claims 13-17, 26-28,  structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 21, 2021